18 N.Y.3d 917 (2012)
964 N.E.2d 1018
941 N.Y.S.2d 551
2012 NY Slip Op 64781
CYNTHIA A. BELL, Appellant,
v.
24-26 EAST 82ND STREET CORPORATION et al., Respondents.
Motion No: 2012-26.
Court of Appeals of New York.
Submitted January 9, 2012.
Decided February 21, 2012.
Motion to dismiss appeal granted and appeal, insofar as taken against defendants Carter Ledyard & Milburn LLP, Ronald Spencer, Davis Polk & Wardwell LLP, Ogden Lewis and Larry Jacobs, dismissed as untimely (see CPLR 5513 [a]); appeal otherwise dismissed upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.